Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the determination of a driver operation in claims 1 and 5, the applicant’s arguments and amendments have been fully considered but are not persuasive. Kodera does disclose determining whether a driver is operating the steering wheel ([0154] “…when a driver does not operate the steering wheel 11, the vehicle 90 travels along the curve of the course 92 on the left-hand curve first incline road 91a.”). The vehicle travelling is dependent on the condition of “when a driver does not operate the steering wheel”. Therefore, Kodera discloses determining whether a driver is operating the steering wheel. Additionally, Kodera recites [0078] “A steering reaction force means a force (torque) that acts m a direction opposite to a direction in which a driver operates the steering wheel 11.” This shows that the vehicle creates a reaction force opposite the input of the driver. The input of the driver inherently provides the vehicle with a positive determination of a driver operating the vehicle. Likewise, a lack of input inherently provides the vehicle with a positive determination of a lack of driver operation.
	Regarding the suppression of a friction component in claims 1 and 5, the applicant’s arguments are moot because of the new grounds of rejection due to the amendment. The examiner has found that Kodera does disclose when the driver is determined to not be operating the steering wheel… suppressing the friction component included in the steering reaction force. (Equation 1; [0099] “C is the coefficient of viscosity (coefficient of friction) corresponding to friction, or the like, on the housing of the wheel steering shaft 14…” [0105] “The viscosity model 78 functions as a viscosity control computing unit corresponding to the viscosity term of the mathematical expression (1). The viscosity model 78 computes a viscosity component T.sub.vi of the input torque T.sub.in.sup.* by multiplying the steering angular velocity ω.sup.* calculated by the first integrator 76 by the coefficient of viscosity C.” Examiner notes that if there is no steering angular velocity, the viscosity (friction) component would be zero. Therefore, the friction component is suppressed when a driver does not operate the steering wheel.)
Regarding whether Millsap encompasses the three components (viscous, friction, restoration), the examiner notes that the combination of Millsap and Kodera contains the three components, as Kodera encompasses a restoration component and Millsap encompasses a viscous and friction component. As to whether Millsap encompasses a viscous and friction component in the same embodiment, the following citations make it clear that the friction component in Millsap paragraph [0013] and the viscous component in Millsap paragraph [0030] are part of the same embodiment. They are both described to be for use in “a tactile feedback control steer-by-wire system”: [0013] “Turning now to FIG. 2, a tactile feedback controller portion embodiment for a tactile feedback control steer-by-wire system…”; [0030] “Turning now to FIG. 4, a tactile feedback device embodiment for use in a tactile feedback control steer-by-wire system…”. Additionally, paragraph [0036] makes it clear that “a motor driven tactile feedback device” (which is described by Millsap to include a viscous component) may be combined with “an activated friction device”:  “Thus, a motor driven tactile feedback device is responsive to the control signal provided by the algorithm implemented by the controller 22, 122 or 222. Alternate technologies may be combined with the motor driven device, such as, for example, an activated friction device as described above with respect to FIG. 2, to provide additional resistive torque feedback to the steering wheel 12 of FIG. 1.”)
	Regarding the apparent reasons one of ordinary skill in the art before the effective filing date of the applicant’s invention to combine the cited prior art in claims 1-5, the reasons are as follows:
	Regarding claim 1, It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Millsap by adding the control feedback, driver operation determination, target path setting and following, and friction component suppression as disclosed by Kodera in order to autonomously drive the vehicle and deliver steering wheel feedback control commensurate with user input.
Regarding claim 2, It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Millsap by adding the friction compensation due to steering angular velocity as disclosed by Li in order to apply the friction feedback to be commensurate with steering angular velocity.
Regarding claim 3, It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Millsap by adding the friction compensation due to steering angular velocity as disclosed by Li in order to apply the friction feedback to be commensurate with steering angular velocity.
Regarding claim 4, It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Millsap by adding the friction model as disclosed by Endo in order to apply the friction feedback at all times during operation.
Regarding claim 5, It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the device as disclosed by Millsap by adding the control feedback, driver operation determination, target path setting and following, and friction component suppression as disclosed by Kodera in order to autonomously drive the vehicle and deliver steering wheel feedback control commensurate with user input.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Millsap et al. US 20020103589 A1 (hereinafter Millsap) in view of Kodera et al. US 20190367083 A1 (hereinafter Kodera).

Regarding claim 1, Millsap discloses a steering control method for a vehicle equipped with a steer-by-wire steering mechanism in which a steering wheel and a steered wheel are mechanically separated ([0011] “As shown in FIG. 1, a tactile feedback control steer-by-wire system is indicated…” Examiner notes that steer-by-wire mechanisms are understood in the art to mechanically separate a steering wheel from a steered wheel.), the steering control method comprising:
controlling a turning angle of the steered wheel in accordance with the steering angle
([0012] “The electronic controller 16 also calculates a steering command to the directional control actuator 18 based on the steering wheel angle sensor 14…”);
a viscous component that corresponds to a steering angular velocity of the steering wheel ([0030] “The MR fluid 282 has a variable viscosity that is controlled by a magnetic field. A magnetic field generator is therefore provided…”),
and a friction component that corresponds to the steering angular velocity ([0013] “…a tactile feedback controller portion embodiment for a tactile feedback control steer-by-wire system having an actively controlled friction device…”);
Millsap does not explicitly disclose the following elements. However, Kodera does disclose setting a steering reaction force that includes a restoration component for restoring a steering angle of the steering wheel to a reference angle ([0091] “The steering; angle computing unit 53 computes an actual steering angle θs of the steering wheel 11 based on a rotation angle θ8 of the reaction motor 31, detected by the rotation angle sensor 33. The steering angle feedback control unit 54 computes a steering angle correction amount T2* through feedback control) over the steering angle θs to cause the actual steering angle θs to follow the target steering angle θ*.”),
controlling an actuator that applies a rotational torque to the steering wheel such that the steering reaction force is generated in the steering wheel ([0092] “The energization control unit 56 supplies the reaction motor 31 with an electric power commensurate with the steering reaction force command value”);
determining whether a driver is operating the steering wheel ([0154] “…when a driver does not operate the steering wheel 11, the vehicle 90 travels along the curve of the course 92 on the left-hand curve first incline road 91a.” Additionally, Kodera recites [0078] “A steering reaction force means a force (torque) that acts m a direction opposite to a direction in which a driver operates the steering wheel 11.” This shows that the vehicle creates a reaction force opposite the input of the driver. The input of the driver inherently provides the vehicle with a positive determination of a driver operating the vehicle. Likewise, a lack of input inherently provides the vehicle with a positive determination of a lack of driver operation.);
and when the driver is determined to not be operating the steering wheel setting a target travel path along which the vehicle travels ([0234] “…an automatic drive system can be mounted on a vehicle.” [0236] “The host controller 500, for example, computes an additional angle command value as a command value S* for causing the vehicle to travel on a target lane.” Examiner notes that Kodera discloses an automatic drive system that causes the vehicle travel along a target lane (i.e. a target travel path).);
and controlling the actuator such that the steering angle of the steering wheel becomes a target steering angle for causing the vehicle to travel along the target travel path ([0322] “However, when the … automatic drive system is mounted on the vehicle… a steering reaction force that the reaction motor 31 generates also influences the behavior of the steering wheel 11.” [0236] “The host controller 500, for example, computes an additional angle command value as a command value S* for causing the vehicle to travel on a target lane.” [0091] “The steering; angle computing unit 53 computes an actual steering angle θs of the steering wheel 11 based on a rotation angle θ8 of the reaction motor 31, detected by the rotation angle sensor 33. The steering angle feedback control unit 54 computes a steering angle correction amount T2* through feedback control) over the steering angle θs to cause the actual steering angle θs to follow the target steering angle θ*.” Examiner notes that Kodera discloses an automatic drive system that controls a reaction motor (i.e. an actuator) to a target steering angle to cause the vehicle travel along a target lane (i.e. a target travel path).) and suppressing the friction component included in the steering reaction force. (Equation 1; [0099] “C is the coefficient of viscosity (coefficient of friction) corresponding to friction, or the like, on the housing of the wheel steering shaft 14…” [0105] “The viscosity model 78 functions as a viscosity control computing unit corresponding to the viscosity term of the mathematical expression (1). The viscosity model 78 computes a viscosity component T.sub.vi of the input torque T.sub.in.sup.* by multiplying the steering angular velocity ω.sup.* calculated by the first integrator 76 by the coefficient of viscosity C.” Examiner notes that if there is no steering angular velocity, the viscosity (friction) component would be zero. Therefore, the friction component is suppressed when a driver does not operate the steering wheel.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Millsap by adding the control feedback, driver operation determination, target path setting and following, and friction component suppression as disclosed by Kodera in order to autonomously drive the vehicle and deliver steering wheel feedback control commensurate with user input.

Regarding claim 5, Millsap discloses a steering control device for a vehicle equipped with a steer-by-wire steering mechanism in which a steering wheel and a steered wheel are mechanically separated ([0011] “As shown in FIG. 1, a tactile feedback control steer-by-wire system is indicated…” Examiner notes that steer-by-wire mechanisms are understood in the art to mechanically separate a steering wheel from a steered wheel.), the steering control device comprising:
a viscous component that corresponds to a steering angular velocity of the steering wheel ([0030] “The MR fluid 282 has a variable viscosity that is controlled by a magnetic field. A magnetic field generator is therefore provided…”),
and a friction component that corresponds to the steering angular velocity ([0013] “…a tactile feedback controller portion embodiment for a tactile feedback control steer-by-wire system having an actively controlled friction device…”);
and outputting a control signal to the drive circuit for causing the steering wheel to generate the steering reaction force ([0023] “The controller… measures the steering wheel angle. … In effect, the summing function 126 performs a comparison of the current value of the indicated position of the directional control device with the current value of the position of the steering wheel, and produces an output that is indicative of the difference or error between these two signals. … The output of the error gain function 128 is a computed component of the torque resistance to be commanded to the tactile resistance device.”),
wherein the controller being configured to control the turning angle of the steered wheel in accordance with the steering angle ([0012] “The electronic controller 16 also calculates a steering command to the directional control actuator 18 based on the steering wheel angle sensor 14…”),
Millsap does not explicitly disclose the following elements. However, Kodera does disclose an actuator configured to apply a rotational torque to the steering wheel ([0092] “The energization control unit 56 supplies the reaction motor 31 with an electric power commensurate with the steering reaction force command value”);
a drive circuit configured to drive the actuator ([0085] “The controller 50 controls the reaction motor 31…”);
and a controller configured to set a steering reaction force that includes a restoration component for restoring a steering angle of the steering wheel to a reference angle ([0091] “The steering; angle computing unit 53 computes an actual steering angle θs of the steering wheel 11 based on a rotation angle θ8 of the reaction motor 31, detected by the rotation angle sensor 33. The steering angle feedback control unit 54 computes a steering angle correction amount T2* through feedback control) over the steering angle θs to cause the actual steering angle θs to follow the target steering angle θ*.”),
and determine whether a driver is operating the steering wheel ([0154] “…when a driver does not operate the steering wheel 11, the vehicle 90 travels along the curve of the course 92 on the left-hand curve first incline road 91a.” Additionally, Kodera recites [0078] “A steering reaction force means a force (torque) that acts m a direction opposite to a direction in which a driver operates the steering wheel 11.” This shows that the vehicle creates a reaction force opposite the input of the driver. The input of the driver inherently provides the vehicle with a positive determination of a driver operating the vehicle. Likewise, a lack of input inherently provides the vehicle with a positive determination of a lack of driver operation.),
when the driver is determined to not be operating the steering wheel, the controller being further configured to control the actuator such that the steering angle becomes a target steering angle for causing the vehicle to travel along a target travel path ([0322] “However, when the … automatic drive system is mounted on the vehicle… a steering reaction force that the reaction motor 31 generates also influences the behavior of the steering wheel 11.” [0236] “The host controller 500, for example, computes an additional angle command value as a command value S* for causing the vehicle to travel on a target lane.” [0091] “The steering; angle computing unit 53 computes an actual steering angle θs of the steering wheel 11 based on a rotation angle θ8 of the reaction motor 31, detected by the rotation angle sensor 33. The steering angle feedback control unit 54 computes a steering angle correction amount T2* through feedback control) over the steering angle θs to cause the actual steering angle θs to follow the target steering angle θ*.” Examiner notes that Kodera discloses an automatic drive system that controls a reaction motor (i.e. an actuator) to a target steering angle to cause the vehicle travel along a target lane (i.e. a target travel path).) and suppress the friction component included in the steering reaction force. (Equation 1; [0099] “C is the coefficient of viscosity (coefficient of friction) corresponding to friction, or the like, on the housing of the wheel steering shaft 14…” [0105] “The viscosity model 78 functions as a viscosity control computing unit corresponding to the viscosity term of the mathematical expression (1). The viscosity model 78 computes a viscosity component T.sub.vi of the input torque T.sub.in.sup.* by multiplying the steering angular velocity ω.sup.* calculated by the first integrator 76 by the coefficient of viscosity C.” Examiner notes that if there is no steering angular velocity, the viscosity (friction) component would be zero. Therefore, the friction component is suppressed when a driver does not operate the steering wheel.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the device as disclosed by Millsap by adding the control feedback, driver operation determination, target path setting and following, and friction component suppression as disclosed by Kodera in order to autonomously drive the vehicle and deliver steering wheel feedback control commensurate with user input.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Millsap et al. US 20020103589 A1 (hereinafter Millsap) in view of Kodera et al. US 20190367083 A1 (hereinafter Kodera) and Li et al. CN 103863393 A (hereinafter Li).

Regarding claim 2, modified Millsap discloses the steering control method according to claim 1,
Modified Millsap does not explicitly disclose the following elements. However, Li does disclose wherein the friction component is not suppressed if the steering angular velocity is higher than a threshold value. ([Abstract] “The invention claims a friction compensating method of electric power-assisted steering system ECU of the electric power steering system according to the turning corner speed of steering wheel calculated friction compensation torque, the friction compensation torque a portion of the assistance moment as the final output to the motor control module… when the absolute value of the rotating horn speed of steering wheel is more than the second threshold, the friction compensation torque constant is maximum.” [0042] “the absolute value of the steering wheel 11 the rotating corner speed w > second threshold com, friction force approaches a value, at this time, a constant friction compensation torque Ff can achieve the compensation effect.” Examiner notes that Li discloses a friction compensation torque (i.e. a non-suppressed friction component) when a rotating corner speed of a steering wheel (i.e. a steering angular velocity) is greater than a threshold.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Millsap by adding the friction compensation due to steering angular velocity as disclosed by Li in order to apply the friction feedback to be commensurate with steering angular velocity.

Regarding claim 3, modified Millsap discloses the steering control method according to claim 1,
Modified Millsap does not explicitly disclose the following elements. However, Li does disclose wherein the degree of suppression of the friction component is decreased as the steering angular velocity increases. ([Abstract] “The invention claims a friction compensating method of electric power-assisted steering system ECU of the electric power steering system according to the turning corner speed of steering wheel calculated friction compensation torque, the friction compensation torque a portion of the assistance moment as the final output to the motor control module… when the absolute value of the rotating horn speed of steering wheel is more than the first threshold and less than the second threshold, the friction compensation torque is strictly monotone increasing along with the increasing of the rotating horn speed of the steering disc.” [0042] “the absolute value of the steering wheel 11 the rotating corner speed w > second threshold com, friction force approaches a value, at this time, a constant friction compensation torque Ff can achieve the compensation effect.” Examiner notes that Li discloses a friction compensation torque increasing (i.e. decreasing degree of suppression of a friction component) while a rotating corner speed of a steering wheel (i.e. a steering angular velocity) increases.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Millsap by adding the friction compensation due to steering angular velocity as disclosed by Li in order to apply the friction feedback to be commensurate with steering angular velocity.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Millsap et al. US 20020103589 A1 (hereinafter Millsap) in view of Kodera et al. US 20190367083 A1 (hereinafter Kodera) and Endo et al. US 20130124049 A1 (hereinafter Endo).

Page 4 of 7Serial No.: New - PCT/JP2018/029791 Nat'l PhaseTReRasdfRegarding claim 4, modified Millsap discloses the steering control method according to claim 1,
Modified Millsap does not explicitly disclose the following elements. However, Endo does disclose wherein the friction component is not suppressed if the driver holds but does not operate the steering wheel. ([0055] “…the dynamic model calculator 21 of FIG. 5 calculates the road reaction torque in accordance with the dynamic model that predetermines a transfer characteristic of the steering shaft so that the steering torque and the assist torque serve as inputs and the road reaction torque according to the input serves as an output. The dynamic model calculator 21 includes a steering shaft dynamic model calculator 22, a vehicle model calculator 23 and a friction model calculator 24.” Examiner notes that Endo discloses a friction model calculator as part of a dynamic model calculator (i.e. a friction component) that always acts on the steering wheel. It follows that the friction component would not be suppressed while the driver holds the steering wheel without operating it.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Millsap by adding the friction model as disclosed by Endo in order to apply the friction feedback at all times during operation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664